Exhibit 10.1

 

EXECUTION COPY

 

RESTATEMENT AGREEMENT

 

 

This RESTATEMENT AGREEMENT, dated as of February 7, 2017 (this “Agreement”),
amends and restates that certain Second Amended and Restated Credit Agreement
dated as of June 13, 2014 (as previously amended by that certain First Amendment
and Incremental Facility Agreement dated as of September 15, 2014 and as further
amended by that certain Second Amendment and Incremental Facility Agreement
dated as of January 21, 2016 and as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), by and
among Gray Television, Inc., a Georgia corporation (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, RBC Capital Markets1, and Deutsche Bank Securities
Inc. acted as joint lead arrangers and joint bookrunners (such Persons in such
capacities, the “Lead Arrangers”) with respect to this Agreement and the
transactions contemplated hereby.

 

Statement of Purpose

 

The Borrower has requested (a) a reduction in the pricing of the outstanding
Term Loans, (b) an extension of the maturity date of the Term Loans, (c) an
increase in the Revolving Loan Commitments, (d) an extension of the Revolving
Loan Maturity Date and (e) certain other amendments to the Credit Agreement as
described in this Agreement.

 

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties in this Agreement and the other Loan Documents,
the Lenders party hereto (including, without limitation, any Lender that was not
a “Lender” immediately prior to the Restatement Effective Date, each such
Lender, a “New Lender”), agree to amend and restate the Credit Agreement as more
particularly described herein. In connection with the repricing and extension of
the maturity of the outstanding Term Loans, the parties hereto shall establish a
new tranche of Term Loans (the “Term B-2 Loans”) as more particularly described
in Annex A attached hereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.     Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

 

2.     Amendment and Restatement of Credit Agreement.

 

(a)     Subject to the terms and conditions set forth in this Agreement,
effective as of the Restatement Effective Date (as defined below) the Credit
Agreement is hereby amended and restated in the form attached as Annex A hereto.

 

(b)     Exhibits D, E-2, G-2, H, K-1, K-2, K-3 and K-4 to the Credit Agreement
are, effective as of the Restatement Effective Date, hereby deleted and replaced
in their respective entireties by the corresponding Exhibits attached as Annex B
hereto.

 

(c)     Exhibit E-3 to the Credit Agreement is, effective as of the Restatement
Effective Date, hereby deleted in its entirety.

 



--------------------------------------------------------------------------------



1 Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(d)     Attached hereto as Annex C is a schedule of the Lenders holding Initial
Revolving Loan Commitments (as defined in Annex A) and the amount of each such
Lender’s applicable Initial Revolving Loan Commitment as of the Restatement
Effective Date.

 

3.     Release of Liens Upon Real Property.     Subject to the terms and
conditions set forth in this Agreement, effective as of the Restatement
Effective Date, the Liens on Real Property in favor of the Administrative Agent
and the Lenders and the Security Documents securing such Liens are hereby
released, and by its execution hereof, each of the Lenders hereby consents to
such release.

 

4.     Conditions.

 

(a)     Upon the satisfaction or waiver of each of the following conditions,
this Agreement shall be deemed to be effective (the date of such satisfaction,
the “Restatement Effective Date”):

 

(i)     the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent and each of the Lenders that will
hold Revolving Loan Commitments or Term B-2 Loans immediately after giving
effect to this Agreement, the Borrower and each of the other Credit Parties;

 

(ii)     the Administrative Agent shall have received (A) a duly executed Term
Loan Note in favor of each Lender requesting a note with respect to the Term B-2
Loans held by it after giving effect to this Agreement and the funding of the
Term B-2 Loans and (B) a duly executed Revolving Loan Note in favor of each
Lender requesting a note with respect to the Revolving Loan Commitment of such
Lender after giving effect to this Agreement;

 

(iii)     no Default or Event of Default shall exist as of the Restatement
Effective Date immediately prior to or after giving effect to this Agreement,
the making of any extension of credit on the Restatement Effective Date pursuant
to this Agreement or any of the other transactions contemplated hereby;

 

(iv)     the Borrower shall deliver or cause to be delivered one or more
certificates, each in form and substance satisfactory to the Administrative
Agent and executed by an Authorized Signatory of each applicable Credit Party
(including, without limitation, an incumbency certification with respect to each
Authorized Signatory to this Agreement), certifying that:

 

(A)     after giving effect to the making of any extension of credit on the
Restatement Effective Date pursuant to this Agreement or any of the other
transactions contemplated hereby, (1) the First Lien Leverage Ratio (as defined
in Annex A) is less than or equal to 4.25 to 1.00 and (2) the Credit Parties
will be solvent (as determined in accordance with Section 4.1(w) of the Credit
Agreement);

 

 
2

--------------------------------------------------------------------------------

 

  

(B)      attached thereto are:

 

(1)      true, correct and correct copies of (I) the resolutions of the Borrower
and each Subsidiary Guarantor authorizing the execution, delivery and
performance of this Agreement, the transactions contemplated hereby and the Loan
Documents (as amended hereby), (II) any amendments to articles or certificates
of formation or incorporation (or the equivalent) and the bylaws or operating
agreements (or the equivalent) of the Borrower and each Subsidiary Guarantor not
previously delivered to the Administrative Agent (and, which in the case of any
amendments to the articles or certificates of formation or incorporation (or the
equivalent) shall be certified by the Secretary of State (or similar state
official) for the state of incorporation, organization or formation of such
Credit Party as of a date that is no earlier than 30 days prior to the
Restatement Effective Date (or such earlier date as the Administrative Agent may
determine in its sole discretion)) and (III) a certificate of good standing for
each Credit Party issued by the Secretary of State (or similar state official)
for the state of incorporation, organization or formation of such Credit Party
as of a date that is no earlier than 30 days prior to the Restatement Effective
Date (or such earlier date as the Administrative Agent may determine in its sole
discretion); and

 

(C)      (i) there does not exist any action, suit, proceeding or investigation
pending, or, to the knowledge of the Borrower, threatened, to enjoin, restrain
or prohibit or to obtain substantial damages in respect of, or which is related
to, the consummation of the transactions contemplated by this Agreement and (ii)
no event or condition has occurred that has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(v)     the Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(A)     legal opinions of (1) Jones Day, corporate counsel to the Borrower and
its Restricted Subsidiaries, (2) FCC counsel to the Borrower and its
Subsidiaries and (3) such other legal opinions as may be reasonably requested by
the Administrative Agent (which, in each case, shall be dated as of the
Restatement Effective Date, addressed to the Lenders and the Administrative
Agent and include customary reliance by successors and/or assigns of the
Administrative Agent and each Lender);

 

(B)     Uniform Commercial Code Lien, judgment and other applicable searches
with respect to each Credit Party, as requested by the Administrative Agent;

 

(C)     evidence that all Necessary Authorizations relating to the execution,
delivery and performance of this Agreement, the Credit Agreement (as modified
and supplemented hereby) and any other documents in connection therewith and the
consummation of the transactions contemplated hereby have been obtained or made
and are in full force and effect;

 

(D)     [Reserved.];

 

(E)     projected financial statements and calculations of the Borrower and its
Restricted Subsidiaries covering the period from the Restatement Effective Date
to the date that is the fifth (5th) anniversary of the Restatement Effective
Date, in form and substance satisfactory to the Administrative Agent and the
Lead Arrangers; and

 

(F)     all documentation and other information requested by the Administrative
Agent, the Lead Arrangers or any Lender with respect to applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Act;

 

 
3

--------------------------------------------------------------------------------

 

 

(vi)     The Borrower shall have paid (A) to the Administrative Agent and Wells
Fargo Securities, LLC for the account of themselves, the other Lead Arrangers
and the Lenders, as applicable, all of the respective fees due to them on the
Restatement Effective Date and any other accrued and unpaid fees or commissions
due on the Restatement Effective Date, (B) all of the reasonable out-of-pocket
fees and expenses of the Administrative Agent, the Lead Arrangers and their
respective affiliates, including without limitation, all reasonable and invoiced
fees, charges and disbursements of counsel (or directly to such counsel if
requested by the Administrative Agent) to the extent accrued and unpaid prior to
or on the Restatement Effective Date, plus such estimate of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and (C)
to any other Person such amount as may be due thereto on the Restatement
Effective Date in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any document in connection with
this Agreement; and

  

(vii)     The Borrower shall have received a recent Debt Rating (as defined in
Annex A) from S&P and Moody’s.

 

Without limiting the generality of the provisions of Section 9.3 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

 

5.     Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
any other agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby.

 

6.     Representations and Warranties. By its execution hereof, each Credit
Party hereby certifies, represents and warrants that:

 

(a)      (i) it has the corporate power and authority to execute, deliver and
perform this Agreement, (ii) it has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement, (iii) this
Agreement has been duly executed and delivered on behalf of such Credit Party
and (iv) this Agreement constitutes a legal, valid and binding obligation of
such Credit Party, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     each of the representations and warranties made by it (including,
without limitation, all representations and warranties with respect to the
Restricted Subsidiaries) in or pursuant to the Loan Documents are true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or Materially Adverse Effect qualifier,
in which case it shall be true and correct in all respects), in each case on and
as of the Restatement Effective Date as if made on and as of the Restatement
Effective Date (both before and after giving effect to the transactions
contemplated hereby), except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (except to the extent
that such representation and warranty is subject to a materiality or Materially
Adverse Effect qualifier, in which case it shall be true and correct in all
respects) as of such earlier date.

 

7.     Reaffirmation. By its execution hereof, the Borrower and each Subsidiary
Guarantor hereby expressly (a) acknowledges that the covenants, representations
and warranties and other obligations set forth in the Credit Agreement and the
other Loan Documents to which it is a party remain in full force and effect; (b)
affirms that each of the Liens and security interests granted in or pursuant to
the Loan Documents are valid and subsisting and (c) agrees that this Agreement
shall in no manner impair or otherwise adversely affect any of the Liens and
security interests granted in or pursuant to the Loan Documents and that such
Liens and security interests continue as security for the “Obligations” as
defined in Annex A. Without limiting the generality of the foregoing and in
furtherance thereof, the Borrower and each Subsidiary Guarantor hereby grants
and pledges to the Administrative Agent, for the ratable benefit of itself and
the other Secured Parties, a security interest in all of such Person’s right,
title and interest in the Collateral (as such term is defined in the Collateral
Agreement referred to in Annex A hereto), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations,

 

8.     Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.

 

9.     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

10.     Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.

 

11.     Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

 

12.     Nature of Agreement. This Agreement shall be a Loan Document.

 

13.     Agreement Regarding Assignments. Notwithstanding anything to the
contrary contained in the Credit Agreement (including, without limitation,
Section 11.5 thereof) or any other Loan Document, the Borrower hereby agrees
that its consent shall not be required with respect to any assignment of any
Term B-2 Loans during the primary syndication of the Term B-2 Commitments (as
defined in Annex A) and the Term B-2 Loans (which shall include the period from
the Restatement Effective Date to the ninetieth (90th) day following the
Restatement Effective Date) to financial institutions that have been previously
identified in the allocations for the Term B-2 Loans that were provided by Wells
Fargo Securities, LLC to the Borrower.

 

 
5

--------------------------------------------------------------------------------

 

 

14.     Exchange of Loans.

 

(a)     The Term Loans outstanding immediately prior to the effectiveness of
this Agreement shall, upon the effectiveness of this Agreement and without any
further action by any Person, be deemed assigned to the Administrative Agent in
exchange for the proceeds of the Term B-2 Loans, and the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such Term B-2 Loans reflects such assignments.

 

(b)     In order to evidence the exchange contemplated above, the Administrative
Agent has notified the Borrower that, upon the occurrence of the Restatement
Effective Date (and the payment of all interest and other non-principal amounts
then due and owing by the Borrower to each existing Lender of a Term Loan in
respect of such existing Lender’s existing Term Loans on the Restatement
Effective Date), it will mark the Register to reflect the assignment
contemplated herein. None of the Administrative Agent, any Lead Arranger, any
other agent, or any of their respective affiliates (each of the foregoing, an
“Agent-Related Person”), shall be liable to any existing Lender, any other
Lender, the Borrower or any of their respective affiliates, equity holders or
debt holders for any losses, costs, damages or liabilities incurred, directly or
indirectly, as a result of any Agent-Related Person, or their counsel or other
representatives, taking any action in accordance with this Agreement or
executing this Agreement.

 

(c)     By its signature to this document, the parties hereto consent to the
assignments, exchanges and refinancings described in this paragraph and the
Borrower hereby directs the Administrative Agent to pay the portion of the
proceeds of the Term B-2 Loans necessary to pay the consideration for the
assignments and exchanges described in this Section directly to the applicable
existing Lenders as contemplated herein.

 

15.     New Lender Joinder. By its execution of this Agreement, each New Lender
hereby acknowledges, agrees and confirms that, on and after the Restatement
Effective Date:

 

(a)     it will be deemed to be a party to the Credit Agreement (as modified and
supplemented hereby) as a “Lender” for all purposes of the Credit Agreement (as
modified and supplemented hereby) and the other Loan Documents, and shall have
all of the obligations of, and shall be entitled to the benefits of, a Lender, a
Lender holding a Revolving Loan Commitment or a Lender committing to provide, or
holding, Term B-2 Loans, as applicable, under the Credit Agreement (as modified
and supplemented hereby) as if it had executed the Credit Agreement (as modified
and supplemented hereby);

 

(b)     it will be bound by all of the terms, provisions and conditions
contained in the Credit Agreement (as modified and supplemented hereby) and the
other Loan Documents;

 

(c)     it has received a copy of the Credit Agreement (as modified and
supplemented hereby), copies of the most recent financial statements delivered
pursuant to Section 6.1 or Section 6.2 thereof, as applicable, and such other
documents and information as it deems appropriate, independently and without
reliance upon the Administrative Agent, the Lead Arrangers, any other Lender or
any of their respective Affiliates, to make its own credit analysis and decision
to enter into this Amendment and to become a Lender, a Lender holding a
Revolving Loan Commitment or a Lender committing to provide, or holding, Term
B-2 Loans, as applicable, under the Credit Agreement (as modified and
supplemented hereby);

 

(d)     it will, independently and without reliance upon the Administrative
Agent, the Lead Arrangers, any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Credit Agreement (as modified and
supplemented hereby), any other Loan Document or any related agreement or any
document furnished hereunder or thereunder;

 

 
6

--------------------------------------------------------------------------------

 

 

(e)     it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender, a Lender holding a Revolving Loan Commitment or a Lender committing to
provide, or holding, Term B-2 Loans, as applicable; and

 

(f)     it will provide any additional documentation (including, without
limitation, any Assignment and Assumption to be executed in connection with this
Agreement) to evidence its status as a Lender, a Lender holding a Revolving Loan
Commitment or a Lender committing to provide, or holding, Term B-2 Loans, as
applicable, as of the Restatement Effective Date or as required to be delivered
by it pursuant to the terms of the Credit Agreement (as modified and
supplemented hereby).

 

16.     FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement (as modified and
supplemented hereby) as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

17.     Post-Closing Obligation. No later than five (5) Business Days after the
Restatement Effective Date (as such date may be extended by the Administrative
Agent in its sole discretion), the Borrower shall deliver to the Administrative
Agent copies of insurance certificates covering the assets of the Borrower and
its Restricted Subsidiaries, and otherwise meeting the requirements of
Section 5.5 of the Credit Agreement (as modified and supplemented hereby)
(including, without limitation, endorsements naming the Administrative Agent as
lender’s loss payee and additional insured, as applicable). The parties hereto
acknowledge that the failure to have taken the foregoing action by the date
specified above shall constitute an immediate Event of Default.

 

 

 

[Signature Pages Follow]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

 

BORROWER:

GRAY TELEVISION, INC., as Borrower

 

 

 

 

  By:       /s/ James C. Ryan     Name: James C. Ryan
Title: Executive Vice President and Chief Financial Officer

 

 

 



SUBSIDIARY GUARANTORS:

WVLT-TV, INC.

 

 

 

 

  By:       /s/ James C. Ryan     Name: James C. Ryan
Title: Vice President and Chief Financial Officer



 

GRAY TELEVISION GROUP, INC.

 

 

 

 

  By:       /s/ James C. Ryan     Name: James C. Ryan
Title: Executive Vice President and Chief Financial Officer



 

GRAY TELEVISION LICENSEE, LLC

 

 

 

 

  By:       /s/ James C. Ryan     Name: James C. Ryan
Title: Treasurer

 

 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Issuing Bank and Swingline Lender  

   

 

 

  By:       /s/ Tray Jones     Name: Tray Jones
Title: Director

 

 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 


--------------------------------------------------------------------------------

 

 



LENDERS WITH REVOLVING WELLS FARGO BANK, NATIONAL ASSOCIATION,

LOAN COMMITMENTS:  

as a Lender    

 

 

  By:       /s/ Tray Jones     Name: Tray Jones
Title: Director

 



 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

 

 

  By:       /s/ Brooke Wiehe     Name: Brooke Wiehe
Title: Senior Vice President

 

 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 


--------------------------------------------------------------------------------

 

 



 

royal bank of canada,

as a Lender  

 

 

 

 

  By:       /s/ Kevin Quan     Name: Kevin Quan
Title: Authorized Signatory



 

 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

Deutsche Bank AG New York Branch,

 

  as a New Lender 

 

 

 

 

  By:       /s/ Marcus Tarkington     Name: Markus Tarkington
Title: Director

 

 

 

 

 

  By:

      /s/ Benjamin Souh

   

Name: Benjamin Souh
Title: Vice President



 

 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 


--------------------------------------------------------------------------------

 

 

 

Regions Bank

as a New Lender

 

 

 

 

  By:       /s/ James L. McGovern     Name: James L. McGovern
Title:  Managing Director

 

 

 

Gray Television, Inc.

Restatement Agreement
Signature Page

 

 


--------------------------------------------------------------------------------

 

 

ANNEX A

 

Amended and Restated Credit Agreement

 

(See Exhibit 10.2 Amended and Restated Credit Agreement)

 